Exhibit 10.2
 
GORDON SILVER
E-Filed On ___________________
GERALD M. GORDON, ESQ.
 
Nevada Bar No. 229
 
E-mail:  ggordon@gordonsilver.com
 
THOMAS H. FELL, ESQ.
 
Nevada Bar No. 3717
 
E-mail:  tfell@gordonsilver.com
 
JOHN P. WITUCKI, ESQ.
 
Nevada Bar No. 10800
 
E-mail:  jwitucki@gordonsilver.com
 
3960 Howard Hughes Pkwy., 9th Floor
 
Las Vegas, Nevada 89169
 
Telephone (702) 796-5555
 
Facsimile (702) 369-2666
 
Attorneys for Debtors
 



UNITED STATES BANKRUPTCY COURT
 
FOR THE DISTRICT OF NEVADA
 
 
In re:
 
RIVIERA HOLDINGS CORPORATION
 
o Affects this Debtor.
 Case No.:  10-22910-LBR
 Chapter 11 Jointly Administered with:
 
 10-22913-LBR                 Riviera Operating Corp.
 10-22915-LBR                 Riviera Black Hawk, Inc.
 
 Date:     N/A
 Time:     N/A
xAffects all Debtors.
o Affects RIVIERA OPERATING CORPORATION
o Affects RIVIERA BLACK HAWK, INC.

 
 
NOTICE OF (i) EFFECTIVE DATE OF PLAN; AND (ii) DEADLINE FOR FILING
REQUESTS FOR PAYMENT OF ADMINISTRATIVE CLAIMS AND PROFESSIONAL
FEE CLAIMS, INCLUDING CLAIMS UNDER 11 U.S.C. § 503(b)
 
NOTICE IS HEREBY GIVEN that as of December 1, 2010, all conditions precedent to
the effectiveness of the Second Amended Joint Plan of Reorganization (the
“Plan”) [Docket No. 257], as confirmed by the Order Confirming Plan [Docket No.
352] entered by the Court on November 17, 2010, have been met and the Effective
Date1 of the Plan shall be December 1, 2010, for all purposes.
 
NOTICE IS FURTHER HEREBY GIVEN THAT the Administrative Claim Bar Date for filing
requests for payment of all Administrative Claims against the Debtors, including
claims pursuant to 11 U.S.C. § 503(b), shall be the first Business Day occurring
on or after the sixtieth (60) day after the Substantial Consummation Date.
 
GORDON SILVER
   
By:
 
 
GERALD M. GORDON, ESQ.
 
THOMAS H. FELL, ESQ.
 
3960 Howard Hughes Pkwy., 9th Floor
 
Las Vegas, Nevada 89169
 
Attorneys for Debtors






--------------------------------------------------------------------------------

1 All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Plan.
 